Case 3:21-cv-00208-KC Document1 Filed 09/07/21 Page 1 of 10

JUDGE KATHLEEN CARDONE

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS

 

 

EL PASO DIVISION 209)
§ ERK i nT 3: 2g

ERIK SALAIZ, § TAN bis relR

Plaintiff, § , Oy /
§
v. §
§
EGV COMPANIES, INC a Florida Corporation §
and EMPIRE FIDELITY SERVICES, LLCa_  §
Texas Limited Liability Company §
§
Defendants. §
§

 

PLAINTIFF’S ORIGINAL COMPLAINT

PARTIES
-1. Plaintiff ERIK SALAIZ (“Plaintiff”) brings this Complaint and Demand for Jury Trial against

Defendant EGV COMPANIES, INC, and Defendant EMPIRE FIDELITY SERVICES, LLC
(together “Defendants”) to stop placing calls to Plaintiff's cellular telephone and to obtain

redress as authorized by statute.
NATURE OF ACTION

2. Defendants offer services to businesses and consumers. As part of marketing their products and
services, Defendants and their agents placed calls to Plaintiffs cell phone that used an
autodialing system and a prerecorded voice advertisement.

3. Defendants make unsolicited and unauthorized phone calls to consumers using false and
misleading statements and artificial or prerecorded voice messages to sell vehicle service

contracts (VSCs).
10.

Case 3:21-cv-00208-KC Document1 Filed 09/07/21 Page 2 of 10

Defendants did not obtain consent from Plaintiff prior to calling his cell phone, and Defendants
are therefore liable under the Telephone Consumer Protection Act 47 U.S.C. § 227 (the “T'CPA”)
and its implementing regulation, 47 C.F.R. § 64.1200(a)(2).

Congress enacted the TCPA in 1991 to restrict the use of sophisticated telemarketing equipment
that could target millions of consumers en masse. Congress found that these calls were not only a
nuisance and an invasion of privacy to consumers specifically but were also a threat to interstate
commerce generally. See S. Rep. No. 102-178, at 2-3 (1991), as reprinted in 1991 U.S.C.C.A.N.
1968, 1969-71.

The TCPA targets unauthorized calls exactly like the ones alleged in this case, based on
Defendants’ use of technological equipment to spam consumers on a grand scale without their
consent.

By placing the calls at issue, Defendants have violated the privacy of Plaintiff and caused him to
suffer damages that are recognized by statute.

Plaintiff therefore seeks an injunction requiring Defendants to stop calling his cell phone, as weil
as an award of actual and statutory damages, civil penalties, costs and reasonable attorneys’ fees.
PARTIES
Plaintiff ERIK SALAIZ (“Salaiz”) is a natural person and is a citizen of the Western District of

Texas and was present in the Western District of Texas during all calls at issue in this case.
Defendant EGV COMPANIES, INC (“EGV”) is a Corporation organized and existing under the
iaws of Florida and can be served via registered agent C T Corporation System, 1200 South Pine

Island Road, Plantation, Florida 33324.

 
Li.

12.

13.

14.

15.

16.

17,

18.

Case 3:21-cv-00208-KC Document1 Filed 09/07/21 Page 3 of 10

Defendant EMPIRE FIDELITY SERVICES, LLC (“Empire”) is a Limited Liability Company
organized and existing under the laws of Texas and can be served via registered agent United

States Corporation Agents, INC, 9900 Spectrum Drive, Austin, Texas 78717.
JURISDICTION AND VENUE

This Court has federal subject matter jurisdiction under 28 U.S.C. § 1331, as this case arises under
the Telephone Consumer Protection Act, 47 U.S.C, § 227, which is a federal stature.

This Court has supplemental subject matter jurisdiction over Plaintiffs claim arising under
Texas Business and Commerce Code 305.053 because that claim arises from the same nucleus of
operative fact, i.e., Defendants’ telemarketing robocalls to Plaintiff; adds little complexity to the
case; and doesn’t seek money damages, so it is unlikely to predominate over the TCPA claims.
This Court has personal jurisdiction over Defendants because they conduct business in this
District and in the State of Texas and because the events giving rise to this lawsuit occurred in
this District.

Venue is proper in this District pursuant to 28 U.S.C. §1391(b) because Defendants regularly
conducts business in the state of Texas and in this District, and because the wrongful conduct
giving rise to this case occurred in this District. |

FACTUAL ALLEGATIONS

Defendant EGV is a serial TCPA violator and has been sued on numerous occasions for repeated
violations of the TCPA via prerecorded voice message sent to millions of consumers.
Defendants purposefully availed themselves of the forum state by specifically targeting Texas
residents by using Texas area codes to trick consumers into thinking the calls were local.

On October 1, 2020, Plaintiff received a call on his cell phone (915) 540-5210 from phone number

(254) 707-3905.

 

 
19.

20,

21.

22.

23.

24,

25.

26,

27.

28,

29,

30.
31.

Case 3:21-cv-00208-KC Document1 Filed 09/07/21 Page 4 of 10

Plaintiff answered and heard an artificial or prerecorded voice message informing Plaintiff his
“car warranty is about to expire” and to “press one to speak to a representative.”

Plaintiff pressed one to speak to a representative, but the phone call dropped before Plaintiff
could connect to a representative.

On May 28, 2021, Plaintiff also received a phone call from the Defendants from phone number
(254) 540-0165.

Plaintiff heard an artificial or prerecorded voice that said, “your car warranty is about to expire”
and “press one to speak to a representative.”

Plaintiff was annoyed and disconnected the call

On June 3, 2021, Plaintiff received a third phone call from the defendants from phone number
(254) 540-0165. Plaintiff again heard an artificial or prerecorded voice that said, “your car
warranty is about to expire” and “press one to speak to a representative.”

Plaintiff “pressed one” and was transferred to a live representative named Lisa.

Plaintiff was solicited for a VSC and transferred for a third time to another live representative
named Amy.

Plaintiff did not need, or want, a VSC but purchased and received a VSC from Defendant EGV
and Defendant EMPIRE in order to determine who was making the illegal robocalls.

Plaintiff is on the Do-Not-Cail Registry

 

 

Table A displays the calls made by the defendants
Date Time Caller ID
10/1/2020 2:01 PM 254-707-3905
5/28/2021 9:07 AM 254-540-0165
8/6/2021 10:24 AM 254-540-0165

Defendants employ outrageous, aggressive, and illegal sales techniques that violate multiple

federal laws and state consumer statutes.
32.

33,

34.

35.

36.

37.

Case 3:21-cv-00208-KC Document1 Filed 09/07/21 Page 5 of 10

Defendants and their agents and co-conspirators amassed lists of thousands of vehicie owners
from public records, vehicle sales and registration records, and data aggregators and then sent
phone calls using artificial or prerecorded voice messages en masse to market their VSCs.
Defendants participated in, facilitated, directed, authorized, knew of or willfully ignored the false
and misleading sales practices and unlawful robocalling, while knowing facts that required a
reasonable person to investigate further, and approved, and ratified the conduct of their
employees, agents, and co-conspirators to engage in the false and misleading sales practices and
unlawful robocalling.

Defendants have knowledge of and have adopted and maintained TCPA violations as a sales
strategy. This is amply supported by the complaints Defendants receive that are available from the
Better Business Bureau (“BBB”). The full scale of the complaints Defendants receive is not
currently available to Plaintiffs but will be revealed through discovery to amplify what is shown
below.

Defendants refuse to take any action to stop or curtail the unlawful sales practices and
robocalling because these practices benefit Defendants.

Plaintiff never consented to receive the calls alleged herein. Plaintiffs had no relationship with
Defendants prior to the calls alleged herein.

Defendants advertised their products by falsely informing the consumer that their warranty had
expired and that Defendants’ product would “extend” the original auto manufacturer’s warranty
coverage. The VSCs are not auto warranty extensions and do not provide auto warranty coverage.
The VSCs are also with parties other than the original manufacturer of the vehicle and

warrantors.

 
Case 3:21-cv-00208-KC Document1 Filed 09/07/21 Page 6 of 10

The Texas Business and Commerce Code 305.053

38. The Texas Business and Commerce code has an analogous portion that is related to the TCPA
and was violated in this case.

39. The Plaintiff may seek damages under this Texas law for violations of 47 USC 227 or subchapter
A and seck $500 in statutory damages or $1500 for willful or knowing damages.

Violations of the Texas Business and Commerce Code § 302.101

40. The actions of the defendants violated the Texas Business and Commerce Code 302.101 by
placing solicitation phone calls to a Texas resident without having registration certificate and
bond on file with the Texas Secretary of State.

41, Under Texas Business and Commerce Code § 302.302 Plaintiff is entitled to seek damages of up
to $5000 per violation of §302.101.

INJURY, HARM, DAMAGES, and ACTUAL DAMAGES
AS A RESULT OF THE CALLS

42. Plaintiff has been annoyed, harassed, and irritated by robocalls placed by the Defendants and
other similar companies.

43. Plaintiff has been denied the use of his phone, enjoyment of his phone, and had the functionality
of his phone decreased because of unnecessary charging, erosion of phone memory, and had his

privacy invaded by the harassing robocalls.

FIRST CAUSE OF ACTION

Willful and/or Knowing Violation of 47 U.S.C. § 227
Telephone Consumer Protection Act of 1991
(Against all Defendants)

44. Plaintiff incorporates the foregoing allegations as if fully set forth herein.

6

 

 
Case 3:21-cv-00208-KC Document1 Filed 09/07/21 Page 7 of 10

45. Defendants and/or their agents placed calls to Plaintiff's cellular telephone.

46. Plaintiff never consented to receive calls from Defendants. Plaintiff has no relationship with
Defendants.

47, Defendants’ calls were made for purposes of advertising and marketing Defendants’ VSCs.
These calls constituted commercial advertising and telemarketing as contemplated by the TCPA.

48. The calls were made using an artificial or prerecorded voice message to the cellular phone of
Plaintiff in violation of 47 U.S.C. § 227(b)(1)(A)Gii) and (B).

49, As a result of their unlawful conduct, Defendants repeatedly invaded the personal privacy of
Plaintiffs, causing Plaintiff to suffer damages and, under 47 U.S.C. § 227(b)(3)(B), entitling
Plaintiff to recover $500 in statutory damages for each violation and an injunction requiring
Defendants to stop their unlawful calling campaigns.

50. Not only did Defendants make these violating cails, Defendants and/or their agents did so

 

“knowingly” and/or “willfully’ under 47 U.S.C. § 227 (b)(3)(C).

51. If the Court finds that Defendants willfully or knowingly violated this subsection, the Court may
exercise its discretion to increase the amount of the award from $500 to $1500 per violation
under 47 U.S.C. § 227(b)G)(C).

SECOND CAUSE OF ACTION
Telemarketing Without Mandated Safeguards, 47 C.F.R. § 64.1200(d)
(Against All Defendants)
52. Plaintiff incorporates the forgoing allegations as if fully set forth herein.

53, The foregoing acts and omissions of Defendants and/or their affiliates or agents constitute

multiple violations of FCC regulations by making telemarketing solicitations despite lacking:

 
Case 3:21-cv-00208-KC Document1 Filed 09/07/21 Page 8 of 10

a. written policy, available upon demand, for maintaining a do-not-call list, in violation of
47 CFR. § 64.1200(d)(1) ';
b. training for the individuals involved in the telemarketing on the existence of and use of a
do-not-call list, in violation of 47 C.F.R. § 64.1200(d)(2)?; and,
c. in the solicitations, the name of the individual caller and the name of the person or entity
on whose behalf the call is being made, in violation of 47 C.F.R. § 64.1200(d)(4).3
54, Plaintiff is entitled to an award of at least $500 in damages for each such violation. 47 U.S.C.
§ 227(¢){5)(B).
55. Plaintiff is entitled to an award of up to $1,500 in damages for each such knowing or willful
violation. 47 U.S.C. § 227(c)(5).

THIRD CAUSE OF ACTION
Violations of The Texas Business and Commerce Code 305.053

56. Plaintiff incorporates the foregoing allegations as if set forth herein.

57. The foregoing acts and omissions of Defendants and/or their affiliates or agents constitute
multiple violations of the Texas Business and Commerce Code 305.053, by making non-
emergency telemarketing robocalls to Mr. Salaiz cellular telephone number without his prior
express written consent in violation of 47 USC 227 et seq. The Defendants violated 47 USC
227(d) and 47 USC 227(d)(3) and 47 USC 227(e) by using an automated dialing system that
does not comply with the technical and procedural standards under this subsection.

58. Plaintiff is entitled to an award of at least $500 in damages for each such violation. Texas

Business and Commerce Code 305.053(b)

 

| See id. at 425 (codifying a June 26, 2003 FCC order).
? See id. at 425 (codifying a June 26, 2003 FCC order).
3 See id, at 425 (codifying a June 26, 2003 FCC order

8

 

 
Case 3:21-cv-00208-KC Document1 Filed 09/07/21 Page 9 of 10

59. Plaintiff is entitled to an award of up to $1,500 in damages for each such knowing or willful
violation. Texas Business and Commerce Code 305.053(c)

FOURTH CAUSE OF ACTION

(Violations of The Texas Business and Commerce Code 302.101)

60. Plaintiff incorporates the foregoing allegations as if set forth herein. by reference each and
every allegation set forth in the preceding paragraphs.

61. The foregoing acts and omissions of Defendants and/or their affiliates or agents constitute
multiple violations of the Texas Business and Commerce Code 302.101, by making non-
registered solicitation calls to Plaintiff's cellular telephone number without his prior express
written consent.

62. Plaintiff is entitled to an award of up to $5,000 in damages for each such knowing or willful

violation. Texas Business and Commerce Code 302.302.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff Erik Salaiz prays for judgment against the defendants jointly and
severally as follows:

A. Leave to amend this Complaint to name additional DOESs as they are identified and to
conform to the evidence presented at trial;

B. A declaration that actions complained of herein by Defendants violate the TCPA and
Texas state law;

C, An injunction enjoining Defendants and their affiliates and agents from engaging in the
unlawful conduct set forth herein;

D. An award of $3000 per call in statutory damages arising from the TCPA intentional

violations jointly and severally against the corporation and individual for three calls.

9

 

 

 

 
Case 3:21-cv-00208-KC Document1 Filed 09/07/21 Page 10 of 10

E. An award of $1,500 in statutory damages arising from violations of the Texas Business
and Commerce code 305.053

F, An award of $5,000 in statutory damages arising from violations of the Texas Business
and Commerce code 302.101.

G. An award to Mr. Salaiz of damages, as allowed by law under the TCPA;

H. An award to Mr. Salaiz of interest, costs and attorneys’ fees, as allowed by law and
equity
I. Such further relief as the Court deems necessary, just, and proper.
JURY DEMAND

Plaintiff requests a trial by jury of all claims that can be so tried.

September 7, 2021 Respectfully Submitted,

Zisz

Erik Salaiz

Plaintiff, Pro Se

319 Valley Fair Way
El Paso, Texas 79907
915-540-5210
Salaiz.ep@gmail.com

   

10
